DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 9, 10, 13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleineberg et al, US 7,183,747 in view of Chauhan et al., US 20180123578
Regarding claim 1, Kleineberg discloses an electrical current measurement circuit (Title) comprising: 
a sense current input configured to receive a sense current related to an electrical current to be measured (See Fig. 1; current from battery 3 delivered to input of circuit arrangement 2);  
a clock input configured to receive a clock signal comprising a plurality of clock cycles (See Fig. 1; clock generator 9 delivers a signal received by an input of counter 8,); 

a determination circuit coupled to the capacitor and configured to (See Fig. 1; components 4, 8 and 10 are considered a determination circuit): 
determine whether the sense voltage reaches a predefined voltage threshold (See Fig. 1; threshold values Uso and Usu are inputted in to respective comparators 5 and 6 and compared to the voltage value from the capacitor C to determine whether capacitor voltage value exceeds Uso or Usu);  
count each occurrence of the sense voltage reaching the predefined voltage threshold within a predefined measurement period corresponding to a defined number of the plurality of clock cycles (See Fig. 1; counter 8 receives the clock signal from clock generator 9 and output of switch S to count each occurrence of the switching of Switch S.  The switch S is operated based on the comparators 5, 6 which output a signal when the thresholds are exceeded.  Therefore, a count is inherently based on the occurrence of the voltage threshold being exceeded [See also Col. 3 lines 30-40]);  
reduce the sense voltage to below the predefined voltage threshold upon each occurrence of the sense voltage reaching the predefined voltage threshold (See Fig. 1; Col. 3 lines 10-15 - “When the upper threshold value Uso is reached, the switching element S opens, whereupon the capacitor C discharges”);  and 
quantify the electrical current based on a total count of occurrences of the sense voltage reaching the predefined voltage threshold within the predefined measurement period (See Fig. 1 & Col. 3 lines 45-50 -“A computing unit 10 of the circuit arrangement 2 determines the average 
Kleineberg is silent in wherein the sense current is smaller than the electrical current. However, Chauhan is in the field of current measurement methods/ circuits and teaches wherein a sense current is smaller than an electrical current to be measured (See para [0026] [0043]; Figs. 2, 5: sense current is smaller than load current IL (See Figs. 2-5) as stated in the paragraphs cited). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Chauhan into Kleineberg for the benefit of providing a reduction in the power consumed by the circuit as well as lower system costs (see para [0075] of Chauhan). 
 	Regarding claim 2, Kleineberg discloses wherein the determination circuit comprises: a voltage comparator configured to compare the sense voltage with the predefined voltage threshold to determine whether the sense voltage reaches the predefined voltage threshold (Fig. 1; comparators 5, 6);  a counter configured to: count each occurrence of the sense voltage reaching the predefined voltage threshold within the predefined measurement period (Fig. 1; counter 8);  and store the total count of occurrences of the sense voltage reaching the predefined voltage threshold (Fig. 1; Col. 3 lines 30-60; N number of charging processes are counted);  a reference current generator configured to generate a reference current flowing in an opposite direction relative to the sense current in response to the sense voltage reaching the predefined voltage threshold (Fig. 1; the reference generator can be the apparatus 1 or the switch S as the disconnection of the switch would produce a different current that is opposite that of when the switch is closed [i.e. capacitor, battery and resistor in parallel connection vs. connection only between capacitor and resistor]);  and a calculation circuit configured to quantify the electrical 
Regarding claim 4, Kleineberg discloses wherein the counter is further configured to digitally quantify the total count of occurrences of the sense voltage reaching the predefined voltage threshold in a binary word of a defined number of bits and store the binary word in a register (Col. 4 lines 25-30; components 8, 9, 10 having a discrete structure with digital logic. Counter 8 is a digital circuit and has a series of flip flops/ registers).
Regarding claim 9, Kleineberg discloses wherein the determination circuit is further configured to determine an average of the electrical current (Fig. 1; Iavg, average current is calculated in computing unit 10) over an extended measurement period longer than the predefined measurement period (Col. 3 lines 40-44; “measuring time T may however also be differently selected to correspond to the probable occurrence of the operating processes with different current consumptions”).
Regarding claim 10, Kleineberg discloses wherein the determination circuit is further configured to: count each occurrence of the sense voltage reaching the predefined voltage threshold within the extended measurement period (Fig. 1; counter 8); reduce the sense voltage to below the predefined voltage threshold upon each occurrence of the sense voltage reaching the predefined voltage threshold within the extended measurement period (Fig. 1; comparators 5, 6 output is used to switch S off to reduce voltage);  count a total number of clock cycles among the plurality of clock cycles occurring within the extended measurement period (Fig. 8; counter 8 receives clock signal and counts the cycles as in Fig. 2);  and quantify the average of the electrical current based on a total count of occurrences of the sense voltage reaching the 
Regarding claim 13, Kleineberg discloses wherein the determination circuit is further configured to: count each occurrence of the sense voltage reaching the predefined voltage threshold within the extended measurement period (Fig. 1; counter 8);  reduce the sense voltage to below the predefined voltage threshold upon each occurrence of the sense voltage reaching the predefined voltage threshold within the extended measurement period(Fig. 1; comparators 5, 6 output is used to switch S off to reduce voltage);   count a selected number of clock cycles among the plurality of clock cycles occurring within the extended measurement period(Fig. 8; counter 8 receives clock signal which is selected as a predetermined measuring time T and counts the cycles as in Fig. 2);  and quantify the average of the electrical current based on a total count of occurrences of the sense voltage reaching the predefined voltage threshold within the extended measurement period and the selected number of clock cycles occurring within the extended measurement period (Fig. 1; Col. 3 lines 30-50).
Regarding claim 17, Kleinberg discloses wherein the extended measurement period comprises an integer number of the predefined measurement period (Col. 3 lines 40-45). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleineberg et al, US 7,183,747 in view of Chauhan et al., US 20180123578 in view of Bruwer et al., US 2016/0370411
	Regarding claim 3, Kleineberg is silent wherein the determination circuit is further configured to combine the reference current with the sense current for a clock cycle duration of the clock signal to reduce the sense voltage to below the predefined voltage threshold.  However, Bruwer is in the field of a charge transfer device to reduce the voltage on a capacitor.  Bruwer .  
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleineberg et al, US 7,183,747 in view of Chauhan et al., US 20180123578 in view of Ronte et al., US 8,355,467.
Regarding claim 18, Kleineberg is silent wherein the integer number of the predefined measurement period corresponds to an integer number of orthogonal frequency division multiplex (OFDM) symbols or slots. However, Ronte teaches the use of an integer number of orthogonal frequency division multiplex (OFDM) symbols or slots (Background; summary).  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate an OFDM scheme as taught by Ronte into Kleineberg as it is widely used in mobile phones and wireless networks and is known to increase the use efficiency of the frequency (Summary /Background, Ronte). 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleineberg et al, US 7,183,747 in view of Chauhan et al., US 20180123578 in view of Durham, US 5870411
 Regarding claim 19, Kleineberg is silent wherein the extended measurement period comprises a non-integer number of the predefined measurement period. However, Durham teaches wherein an extended measurement period comprises a non-integer number of a .   
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleineberg et al, US 7,183,747 in view of Chauhan et al., US 20180123578 in view of Muralidhar et al., US 2014/0181560
Regarding claim 20, Kleineberg is silent wherein the determination circuit is further configured to determine an average power corresponding to the average of the electrical current over the extended measurement period. However, Muralidhar teaches wherein a circuit is further configured to determine an average power corresponding to the average of the electrical current over the extended measurement period (Para [0039]-[0043]; average power calculated from average current during a time period as is common in the art). It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the determination of power as taught by Muralidhar into Kleineberg for the purpose of determining the energy consumption of a device so that measures can be taken to reduce the impact of a high current drawing state in order to enhance the performance of the device.  
Allowable Subject Matter
Claims 5-8, 11, 12, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, prior art does not disclose or suggest “determination circuit is further configured to quantify the electrical current based on an equation expressed as: lactuai = Ncount * lunit * Crati0, wherein: I actual represents the electrical current; Ncount represents the total count of occurrences of the sense voltage reaching the predefined voltage threshold within the predefined measurement period; lunit represents a bitwise unit of the electrical current; and Cratio represents a ratio between the electrical current and the sense current” in combination with all the limitations of claim 5. 
Claims 6-8 are dependent on claim 5 and are therefore also allowable. 
Regarding claim 11, prior art does not disclose or suggest: “a reference current generator configured to generate a reference current flowing in an opposite direction relative to the sense current in response to the sense voltage reaching the predefined voltage threshold; a second counter configured to count the total number of clock cycles among the plurality of clock cycles occurring within the extended measurement period; a latch configured to latch at the total number of clock cycles occurring within the extended measurement period; and a calculation circuit configured to quantify the average of the electrical current based on the total count of occurrences of the sense voltage reaching the predefined voltage threshold within the extended measurement period and the total number of clock cycles occurring within the extended measurement period” in combination with all the limitations of claim 11. 
in combination with all the limitations of claim 12.
Regarding claim 14, prior art does not disclose or suggest: “a reference current generator configured to generate a reference current flowing in an opposite direction relative to the sense current in response to the sense voltage reaching the predefined voltage threshold; a second counter configured to count a total number of clock cycles among the plurality of clock cycles occurring within the extended measurement period; a latch configured to latch at the selected number of clock cycles occurring within the extended measurement period; and a calculation circuit configured to quantify the average of the electrical current based on the total count of occurrences of the sense voltage reaching the predefined voltage threshold within the extended measurement period and the selected number of clock cycles occurring within the extended measurement period” in combination with all the limitations of claim 14.
Regarding claim 15, prior art does not disclose or suggest: “determination circuit is further configured to quantify the average of the electrical current based on an equation expressed as: lavg = (Ncount * Nmax * lunit) / (TC0Unt * Cratio), wherein: lavg represents the in combination with all the limitations of claim 15.
Claim 16 is dependent on claim 15 and is therefore also allowable. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219.  The examiner can normally be reached on 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/F.P/Examiner, Art Unit 2868                                                                                                                                                                                                        

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        
5/28/2021